Ostrander, C. J.
(after stating the facts). The provision of the Constitution which is first invoked by *26appellant grants to the congress the power to lay and collect taxes, duties, imposts, and the other provisio'n denies to the States, without the consent of the congress, power to lay any imposts or duties on imports or exports, except what may be absolutely necessary for executing inspection laws.
The goods of defendant were brought into the United States from a foreign country. Appellee contends that whether they were imports within the meaning of the Constitution depends upon whether a duty had or had not been laid on them by the United States, and reference is made to language found in opinions delivered by the Federal courts to the effect that the payment of duties to the United States gives the right to sell the thing imported, a right which can not be impaired or forbidden by a State. It is said, also, that the tax which was levied is not an impost tax or duty on articles brought into the country. Imports are things imported, the articles brought into the country. A duty on (imports is not merely a duty on the act of importation but is a duty on the things imported. Brown v. Maryland, 12 Wheat. (U. S.) 419, 437, 438. It would seem to be obvious that in providing that certain articles may be admittéd into the country duty free the congress is exercising the power granted to it in the Constitution, the exclusive power to lay duties on imports involving the power to determine whether any tax or duty shall be paid. In any event, the prohibition of State action in the premises remains. Although the tax was not laid as an impost tax or a duty, still, if “the tax intercepts the import, as an import, in its way to become incorporated with the general mass of property, and denies it the privilege of becoming so incorporated until it shall have contributed to the revenue of the State,” it is a tax upon imports. Brown v. Maryland, 12 Wheat. (U. S.) 419, 443.
*27Although, the indictment in Brown v. Maryland, supra, was against the importer for selling a package of dry goods, in the form in which it was imported, without securing a license required to be taken out by an act of the legislature of the State of Maryland, and the case on the facts in no way involved a tax or duty laid by the State upon the goods, the reasoning which denied the right to require a license involved the statement and application of principles which deny the right of a State to tax the import while it retains its character as an import and remains the property of the importer, in his warehouse, in the original form or package in which it was imported. May v. New Orleans, 178 U. S. 496, 507.
The question presented, then, is whether the goods had lost the character of imports when the tax was laid and had become a part of the general property of the State liable to State taxation. When the tax was laid, the goods were the property of the defendant, the importer, in its warehouse, in the original form and package in which they were imported. That they had been or were to be sold by the importer is true, but the right to sell them goes along with the right to bring them into the country. That under similar circumstances these goods if brought into the State from another State would be subject to taxation without offending the Federal Constitution, is perhaps true. American Steel & Wire Co. v. Speed, 192 U. S. 500. But it is said in the opinion in the case just referred to:
“Since Brown v. Maryland, 12 Wheat. (U. S.) 419, it has not been open to question that taxation imposed by the States upon imported goods, whether levied directly on the goods imported or indirectly by burdening the right to dispose of them, is repugnant to that provision of the Constitution providing that ‘No State shall, without the consent of the congress, lay any imposts or duties on imports or exports.’ Article I, sec. 10, paragraph 2. And Brown *28v. Maryland also settled that where goods were imported they preserved their character, as imports, and were therefore not subject to either direct or indirect State taxation as long as they were unsold in the original packages in which they were imported. A recent case referring to the authorities and restating this elementary doctrine is May v. New Orleans, 178 U. S. 496. Assuming that the goods concerning which the State taxes in this case were levied were in the original packages and had not been sold, if the bringing of the goods into Tennessee from another State constituted an importation, in the constitutional signification of that word, it is clear they could not be directly or indirectly taxed. But the goods not having been brought from abroad, they were not imported in the legal sense and were subject to State taxation after they had reached' their destination and whilst held in the State for sale. This is as conclusively foreclosed by the decisions of this court as is the doctrine resting upon the decision in Brown v. Maryland. Woodruff v. Parham, 8 Wall. (U. S.) 123; Brown v. Houston, 114 U. S. 622. The doctrine upon which the cases rest was this, that imports, in the constitutional sense, embraces only goods brought from.a foreign country, and consequently does not include merchandise shipped from one State to another. The several States, therefore, not being controlled as to such merchandise by the prohibition against the taxation of imports, it was held that the States had the power, after the goods had reached their destination and were held for sale, to tax them, without discrimination, like other property situated within the State.
“Those two cases, decided, the one more than thirty-five and the other more than eighteen years ago, are decisive of every contention urged on this record depending on the import and the commerce clause of the Constitution of the United States. The doctrine which the two cases announced has never since been questioned. It has become the basis of taxing power exerted for years, by all the States of the Union. The cases themselves have been approvingly referred to in decisions in this court too numerous to be cited, and we therefore content ourselves by mentioning two of the cases where the doctrine was restated.”
*29Applying the general rule is In re Appeal of Pitkin & Brooks, 193 Ill. 268, it must be held, upon- the stipulated facts, that the goods taxed were not taxable.
The judgment is reversed, with costs to appellant.
Bird, Moore, Steere, Brooke, Fellows, Stone, and Kuhn, JJ., concurred.